Exhibit 10.7

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 16th day
of December, 2014, effective as of January 1, 2015 (the “Effective Date”), by
and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and Carlos A. Ruisanchez, an individual (“Executive”), with respect
to the following facts and circumstances:
RECITALS


The Company and Executive entered into an Employment Agreement on October 13,
2014 (the “Agreement”).


The Company and Executive desire to amend the Agreement based on the terms
described in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
AMENDMENT
1.    Article 3, Section 3.2 of the Agreement (Annual and Other Bonuses) is
hereby deleted in its entirety and replaced with the following new Article 3,
Section 3.2:
“3.2    Annual and Other Bonuses. Executive shall be entitled to earn bonuses
with respect to each year of the Term during which Executive is employed under
this Agreement up to not less than Two Hundred Percent (200%) of his base
salary, with a targeted bonus of not less than One Hundred Percent (100%) of
Executive's base salary (such targeted bonus, as may be increased from time to
time, the “Target Bonus”), determined under the Company's Annual Performance
Based Plan for Executive Officers, or any successor Plan (the “Bonus Plan”),
provided that such percentages are subject to increase at the discretion of the
Committee. Any such bonus shall be based on performance criteria developed by
the Committee. Any such bonus shall be subject to (i) the Executive being
employed by the Company on the last day of the Company's fiscal year or such
later date as the Bonus Plan shall specify; and (ii) the Company’s Policy on
Recovery of Incentive Compensation in Event of Financial Restatement attached as
Appendix A hereto (or any successor policy). Any such bonus earned by Executive
shall be paid annually as soon as practicable (but in no event later than March
15th) after the conclusion of the Company’s fiscal year, except for any portion
of the bonus which is paid in the Company's discretion in restricted stock units
or other equity award, and any portion of the bonus which Executive shall elect
to defer under the Company's deferred compensation plan. Bonuses relative to
partial years shall be prorated. Executive may also receive special bonuses in
addition to his annual bonus eligibility at the discretion of the Board or the
Committee; it being understood that there is no entitlement thereto hereunder.
Any bonuses paid hereunder shall be paid, in the Company’s discretion, in cash,
restricted stock units and/or other

 
1
 




--------------------------------------------------------------------------------




equity awards; provided, however, that Executive’s allocation of cash,
restricted stock units and other equity awards shall be the same as that of
other senior executives offices for the year in question, except as may be
provided under the Bonus Plan.”
2.    Except as modified herein, all other terms of the Agreement shall remain
in full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
EXECUTIVE
PINNACLE ENTERTAINMENT, INC.









/s/ Carlos A. Ruisanchez
By: /s/ Anthony M. Sanfilippo

Carlos A. Ruisanchez
Anthony M. Sanfilippo, Chief Executive Officer








 
2
 


